EXHIBIT 10.1

 

AMENDMENT NO. 1 TO

THE METRO ONE TELECOMMUNICATIONS
DEFERRED COMPENSATION PLAN

 

This Amendment No. 1 (this “Amendment”) to the Metro One Telecommunications
Deferred Compensation Plan is made as of the 8th day of February, 2005, to be
effective December 31, 2004.

 

WHEREAS, Metro One Telecommunications, Inc. (the “Company”) has previously
adopted the Metro One Telecommunications Deferred Compensation Plan, effective
April 1, 1999 (the “Plan”).

 

WHEREAS, Section 8.1 of the Plan provides that the Company’s Board of Directors
may amend the Plan.

 

NOW, THEREFORE, it is hereby agreed that:

 

(1)  The Plan shall be amended, effective December 31, 2004, to provide that no
further salary or bonus deferral contributions with respect to deferral
elections made before that date, shall be made to the Plan after that date;

 

(2)  This Amendment shall not affect the rights of any Participant to the
amounts standing to the credit in his account in the Deferred Compensation
Ledger under the Plan, which have accrued as of December 31, 2004, as
subsequently adjusted for earnings and losses; and

 

(3)  A copy of this Amendment shall be provided to the Participants.

 

Terms not defined herein shall have the meaning given them in the Plan.  Except
as expressly amended hereby, the Plan shall continue in full force and effect
unamended and in accordance with the provisions thereof.

 

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer as of the date first written above.

 

 

METRO ONE TELECOMMUNICATIONS, INC.

 

 

 

 

 

By:

  /s/ Duane C. Fromhart

 

 

 

  Duane C. Fromhart

 

 

 

  Chief Financial Officer

 

 

--------------------------------------------------------------------------------